internal_revenue_service number release date index number -------------------- ------------------------------- --------------------------------------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-126222-09 date date legend taxpayer --------------------------------------------------- ------------------------ trust ------------------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------ state county ------------ ---------------------- plan ------------------------------------------ ---------------------------------------------------------------------- dear ------------- this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer with respect to plan and trust taxpayer is a school board that oversees the operation of the public schools in county pursuant to state law taxpayer has been delegated the power of eminent_domain taxpayer is a political_subdivision of state plr-126222-09 taxpayer adopted plan as a means of providing medical and prescription drug benefits for its retirees and the survivors and eligible dependents of retirees plan provides benefits through insurance and self-insurance arrangements under plan taxpayer provides post-retirement health_insurance_coverage for retirees of taxpayer who have satisfied certain age service and other requirements taxpayer pays a portion of the premium for health_insurance_coverage for eligible retirees participants are responsible for the remainder of the premium taxpayer represents that there are no pre-tax salary reduction elections under the plan in addition taxpayer represents that plan does not permit a cash-out of unused amounts or a conversion of sick or vacation days to retiree health benefits participants may not salary-reduce to pay for any benefit taxpayer does not currently provide benefits to individuals who do not qualify as a spouse or as a dependent under sec_152 of the internal_revenue_code the code however if the taxpayer extends benefits to a non-spouse or non-dependent taxpayer will take reasonable steps to identify individuals who do not qualify as a spouse or dependent and in accordance with applicable tax law include in the income of related employees the fair_market_value of the coverage relating to any such individual's participation in plan plan provides that each benefit provided by taxpayer under a self-insured medical expense reimbursement plan shall comply with the nondiscrimination requirements of sec_105 and the income_tax regulations thereunder taxpayer created trust to provide a reserve to pay health benefits for its retirees taxpayer is the sole participating employer in trust the income of trust comes from contributions by taxpayer and investment_income employees and retirees do not contribute to trust the funds in trust can only be used for health benefits for retirees in accordance with plan administration costs and the accumulation of a reserve to fund taxpayer’s share of the cost of plan no part of trust’s net_earnings inure to the benefit of any private person private interests do not participate in or benefit from the income of trust investment authority over trust is vested in its trustees the original trustees are employees of taxpayer trustees can be removed and replaced by taxpayer at any time for any reason the trust agreement provides that trustees may participate in an investment pool pursuant to which assets of the trust may be invested with funds of the other trusts created by other governmental employers for the purpose of funding health benefits for current or future retirees trust may be amended or terminated by taxpayer at any time for any reason upon termination of trust assets of trust will be transferred to one or more trust funds provided such trust funds are for the purpose of providing health benefits under plan in plr-126222-09 the event the assets of trust are not transferred to one or more trust funds established for the purpose of providing health benefits in accordance with plan the funds will be transferred to taxpayer in no event will the assets be transferred to an entity that is not a state a political_subdivision of state or an entity the income of which is excluded from taxation under sec_115 of the code law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of taxpayer a political_subdivision of state providing health benefits to current and former employees of a political_subdivision constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer its sole participating employer no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies plr-126222-09 an obligation the participating employers have assumed with respect to providing health benefits to their employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes sec_6012 of the code provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make a return with respect to income taxes under subtitle a sec_61 of the code and sec_1_61-21 of the regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received plr-126222-09 by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made by taxpayer we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code trust is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 no annual income_tax return is required to be filed by trust pursuant to sec_6012 since any income realized by the trust is excluded from gross_income under sec_115 contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees and their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income of retired employees and retired employees' spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2009_3 i r b provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126222-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities cc
